Citation Nr: 1806557	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-09 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for carpal tunnel syndrome of the right wrist.

2.  Entitlement to a rating in excess of 20 percent for carpal tunnel syndrome of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty for 20 years, from January 1981 to January 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Muskogee, Oklahoma, which increased the rating for carpal tunnel syndrome of the right wrist from noncompensable (zero percent) to 30 percent, and increased the rating for carpal tunnel syndrome of the left wrist from noncompensable to 20 percent, both effective April 25, 2012.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012). 

The Veteran was most recently examined by VA for his service-connected bilateral carpal tunnel syndrome in August 2012.  There is evidence that the carpal tunnel syndrome has increased in severity since that time.  In a March 2014 substantive appeal (VA Form 9), the Veteran indicated that his fingers, hands, wrists, and grip strength were weaker, and he had more "finger cramping and curling with pain" in his three middle fingers, hands, and wrists.  He stated that he could no longer make a tight fist with either hand without the assistance of the opposite hand and could no longer do chores around the house such as weeding, raking, painting, and vacuuming.  The Veteran asserted that his bilateral carpal tunnel syndrome was "worst now than prior" and warrants a 40 percent rating in each wrist.  Thus, due to evidence of worsening symptomatology, the Board finds that a new VA examination is necessary.

On remand, updated VA and non-VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA healthcare system all outstanding, pertinent records of evaluation and/or treatment of the Veteran from February 2015 to present.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  Contact the Veteran and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any relevant outstanding non-VA treatment records.  The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.

3.  Schedule the Veteran for a VA examination to determine the current level of severity of the service-connected bilateral carpal tunnel syndrome.  The examiner must review the Veteran's claims file and explain the complete rationale for all opinions expressed and conclusions reached. 

All manifestations related to the Veteran's carpal tunnel syndrome must be addressed in accordance with VA rating criteria per Diagnostic Code 8515, to include whether incomplete (mild; moderate; or severe) or complete paralysis is present in either hand. 

The VA examiner's conclusions must be supported by objective testing.  If such testing cannot be conducted, the VA examiner must clearly indicate why this is so.

4.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



